DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered. Claims 1, 2, 4-34, and 74-78 are currently pending where claims 75-78 are newly added. Claims 35-73 were previously withdrawn from consideration. The proposed amendments are sufficient to overcome each and every 112(b) rejection as well as the 112(d) rejection set forth in the Final Office Action dated 12/21/2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-34, 74, 75, and 76 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “wherein water on the sloped top surface of the at least one of the first fore or second aft floating body adds to the effective mass of the affecting the resonant frequency of the at least one of the first fore or second aft floating body floating body”. This phrase does not sense and proofreading by Applicant is required. For examination purposes the aforementioned phrase will be treated as “wherein water on the sloped top surface of the at least one of the first fore or second aft floating body adds to the effective mass  and affects the resonant frequency of the at least one of the first fore or second aft floating body ”.
Claim 24 is rejected for lacking antecedent basis such that claim 24 recites “a volume of water sits on a portion of each of the first fore floating body and the second aft floating, a portion of the first and second floating bodies being submerged under the waterline, at least when the device is in the still water rest position” where Applicant should have recited “a volume of water sits on a portion of each of the first fore floating body and the second aft floating, a portion of the first fore and second aft floating bodies being submerged under the waterline, at least when the device is in the still water rest position” to ensure that proper antecedent basis is maintained.
Claim 75 is rejected for lacking antecedent basis such that claim 75 recites “wherein the first and second bodies are” which should read (and will be interpreted as) “wherein the first fore floating body and the second aft floating body  are.”
Claims 2, 4, 4-23, 25-34, 74, and 76 are rejected for depending from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13-21, 24-27, 29-34, 74, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/106558 (Hammagren hereinafter) in view of US 2015/0082785 (Rohrer hereinafter) as evidenced by US 2014/0097617 (John hereinafter). 
Regarding claim 1, Hammagren teaches a wave energy conversion device (Figure 1) that discloses a first fore floating body (Body 15); and a second aft floating body (Body 20); wherein the first and second floating bodies are connected by a hinge joint for rotation of the first and second floating bodies relative to each other (Connected at hinge 26), in use, about an axis parallel to the still water surface and transverse to a direction of wave propagation (Axis within 26 for rotation based on wave amplitudes); wherein the first fore and second aft floating bodies extend away from the hinge joint in opposite directions such that the first and second floating bodies are respectively elongated in opposite directions away from the hinge joint (Figure 1 where the broadest reasonable interpretation shows both floating bodies as expending in directions away from the central hinge joint); and wherein at least one of the first floating body or the second floating body has a top sloped surface extending in a direction away from the 
Hammagren is silent with respect to at least a portion of the sloped top surface being configured to be under a waterline at least when the device is in a still water rest position, wherein water on the sloped top surface of the at least one of the first fore or second aft floating bodies adds to the effective mass and affects the resonant frequency of the at least one of the first fore or second aft floating bodies.
However, Rohrer teaches a wave energy converter device (¶ 2) that discloses a leading floating body with at least a portion of the sloped top surface being under a waterline at least when the device is in a still water rest position (Leading body 4 where the top portion of the extension 5 is seen as the sloped top surface; Figure 8 shows the waterline 18 with the top of 5 residing below it), wherein water on the sloped top surface of the at least one of the first or second floating bodies adds to the effective mass of the at least one of the first or second floating bodies (¶ 74 details a shoaling plane here the water above the plane 5 adds to the effective weight via drag forces). It should be noted that in an earlier filing by the same inventor (evidentiary John reference), they disclose that a shoaling plane will allow for the effective mass of the water to be added to the float per ¶ 55. Furthermore, the systems shown by Hammagren and Rohrer can be simplified to a spring system from a physics standpoint and weight is one of the variables required for determining the resonant frequency of the system. When more mass is added to the system (Hammagren per Rohrer) the resonant frequency will be affected. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fore float of Hammagren with the fore float design 
Regarding claim 2, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that the sloped top surface extends downwards, in a direction away from the hinge joint (Seen in Figure 8, body 5 of Rohrer as modifying the Hammagren reference), at least a portion of the sloped top surface being under the water line when the device is in the still water position (Clearly shown in Figure 8 of Rohrer). 
Regarding claim 4, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that the sloped top surface extends downwards, the direction away from the hinge joint to the end of the firest fore or second aft floating body distal to the hinge joint (Clearly shown in Figure 8 of Rohrer with body 5 extending downwards and away from the equivalent hinge joint), and extends to under the waterline when the device is in the still water rest position (Clearly shown in Figure 8 of Rohrer).
Regarding claim 5, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose the sloped top surface extends downwards in the direction away from the hinge joint and in alignment with the direction of wave propagation, at least a portion of the sloped top surface being under the waterline when the device is in the still water rest position (Per the combination with Rohrer, ¶ 74 details that “float(s)” can feature this plane such that it can be added to the aft float of Hammagren).  
Regarding claim 6, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that at least one of 
Regarding claim 7, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that at least one of the first fore floating body or the second aft floating body has a sloped bottom portion extending downwards, in the direction away from the hinge joint (Fore float as modified by Rohrer features the underside of the top surface 5 which is added to Hammagren; Aft float of Hammagren features a sloped underside that is away from the hinge joint and Rohrer states the plane 5 can be added to floats which implies that it can be added to the aft float to increase energy gather potential), and at least a portion of the sloped bottom surface being under the waterline at least when the device is in the still water rest position (Evident from Figure 1 of Hammagren and Figure 8 of Rohrer).
Regarding claim 8, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that at least one of the first fore floating body or the second aft floating body has the sloped top surface extending under the waterline, in the direction away from the hinge joint and in alignment with the direction of wave propagation (Evident from Figure 1 of Hammagren and Figure 8 of Rohrer) and is at least 30% longer than the length of the first fore floating body or second aft floating body 
Regarding claim 9, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose at least one of the first fore floating body or the second aft floating body has a surface having a first portion and a second portion, wherein the first portion comprises the sloped top surface and the second portion has a gradient different from that of the sloped top surface (First floating body of Hammagren as modified will feature the sloped top surface as disclosed in Rohrer per the combination in claim 1 and the second portion is upper portion of the first floating body leading to the underwater portion 5).
Regarding claim 10, Hammagren’s modified teachings are described above in claim 9 where the combination of Hammagren and Rohrer would further disclose that the surface comprising the first and second portions is a surface of the first fore floating body (Evident from the combination in claim 1), and wherein the second portion is fore or aft of the first portion (Per the combination in Claim 1 and clarification in Claim 9, the second portion is technically located in a aft-ward position relative to the first portion).
Regarding claim 11
Regarding claim 13, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that at least one of the first fore floating body or the second aft floating body has a wedge shape with a leading edge pointing towards direction the waves approach the device (Evident from Figure 1 of Hammagren and Figure 8 of Rohrer).
Regarding claim 14, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that at least the first fore body comprises said sloped top surface (Evident from the combination of Claim 1 with Hammagren and Rohrer).
Regarding claim 15, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that at least the second aft body comprises said sloped top surface (Rohrer in ¶ 74 allows for the plane 5 to be added to floats therefore the addition of the body 5 of Rohrer to the aft float of Hammagren would assist in harnessing the wave energy).
Regarding claim 16, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that at least one of the first fore floating body or the second aft floating body comprises a first portion comprising the sloped top surface thereof (First portion being the sloped top surface 5 of Rohrer added to Hammagren), the first portion of the at least one of the first fore or second aft floating body extending from a second portion of the at least one of the first fore or second aft floating body provided fore or aft of the first portion of the at least one of the first fore or second aft floating body (First floating body of Hammagren as modified will feature the sloped top surface as disclosed in Rohrer per the combination in claim 1 and the second portion is upper portion of the first floating body leading to the underwater portion 5), the second portion of the at least 
Regarding claim 17, Hammagren’s modified teachings are described above in claim 16 where the combination of Hammagren and Rohrer would further disclose that the first portion of the body comprises a plate comprising the sloped top surface (Plate 5 of Rohrer is the sloped top surface).
Regarding claim 18, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that at least one of the first fore floating body or the second aft floating body comprises a wave flow resisting portion at least a portion of which is provided under the waterline at least when the device is in the still water rest position, the said wave flow resisting portion comprising the sloped top surface of the at least one of the first fore or second aft floating body (Rohrer body 5 which is the sloped top surface is a wave flow resisting body per ¶ 74 of Rohrer).
Regarding claim 19, Hammagren’s modified teachings are described above in claim 18 where the combination of Hammagren and Rohrer would further disclose that the first fore floating body comprises the wave flow resisting portion comprising  the sloped top surface, wherein the first, fore floating body comprises a further portion aft of the wave flow resisting portion from which the wave flow resisting portion extends, wherein the wave flow resisting portion extends further vertically under the waterline than the said further portion at least when the device is in the still water rest position (Rohrer Figure 5 shows how the shoaling plane will extend vertically).
Regarding claim 20, Hammagren’s modified teachings are described above in claim 18 where the combination of Hammagren and Rohrer would further disclose that the second aft 
Regarding claim 21, Hammagren’s modified teachings are described above in claim 18 where the combination of Hammagren and Rohrer would further disclose the wave flow-resisting portion has a distal end under the waterline (Evident from Figure 5 of Rohrer).
Regarding claim 24, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose a volume of water sits on a portion of each of the first fore floating body (Combination of Hammagren and Rohrer with evidentiary teaching of John ¶ 55) and the second aft floating body (At least a portion of the water will be sit on second floating body with an acting force on said second floating body; additionally the ability to place the body 5 of Rohrer on the second floating body is present per ¶ 74 of Rohrer), a portion of the first fore and second aft floating bodies being submerged under the waterline, at least when the device is in the still water rest position (Evident from Figure 1 of Hammagren and Figure 8 of Rohrer). 
Regarding claim 25, Hammagren’s modified teachings are described above in claim 24 where the combination of Hammagren and Rohrer would further discloses that the volume of water sits on the sloped top surface (Evident from Rohrer Figure 8 ¶ 74 and the evidentiary teaching of John in ¶ 55). 
Regarding claim 26, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that the sloped top 
Regarding claim 27, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that the first and second floating bodies are formed and arranged to be dissimilar in resonant frequency (Hammagren shows different shaped floats for their designed location and states the shape can be optimized in ¶ 62 where it would be an inherent that feature that the resonant frequency would differ by some magnitude between the fore and aft float, furthermore the sloped top surface added to the first floating body would cause a change to the resonant frequency of the first floating body).
Regarding claim 29, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that the device is a self- reacting raft WEC device (¶ 58 of Hammagren with generators in the nacelle 25).
Regarding claim 30
Regarding claim 31, Hammagren’s modified teachings are described above in claim 30 where the combination of Hammagren and Rohrer would further disclose that the second aft floating body is longer than the first fore floating body (Hammagren Figure 2 shows that in the vertical direction the aft body is longer than the fore body).
Regarding claim 32, Hammagren’s modified teachings are described above in claim 30 where the combination of Hammagren and Rohrer would further disclose that the sloped surface of the second aft floating body extends further vertically beneath the waterline than the sloped surface of the first fore floating body at least when the device is in the still water rest position (Figure 2 of Hammagren shows this relationship).
Regarding claim 33, Hammagren’s modified teachings are described above in claim 30 where the combination of Hammagren and Rohrer would further disclose that both the first fore floating body and the second aft floating body comprise respective wave flow resisting portions comprising respective said sloped surfaces extending in the respective directions away from hinge joint (Body 5 of Rohrer as applied to the fore floating body and the shape of the aft float shown in Hammagren resist the waves to increase surface area, it should be noted that the plane 5 can be added to the aft body to increase the surface area of the aft body as well per ¶ 74 of Rohrer), at least part of each wave flow resisting portion being under the waterline at least when the device is in the still water rest position (Evident from Figure 8 of Rohrer and Figure 1 of Hammagren).
Regarding claim 34, Hammagren’s modified teachings are described above in claim 33 where the combination of Hammagren and Rohrer would further disclose that the wave flow resisting portion of the second, aft floating body extends further vertically under the waterline than the first, fore floating body (the combination would place the shoaling planes at the lowest 
Regarding claim 74, Hammagren teaches a wave energy conversion device (Figure 1) with an inherent method of operation that discloses providing at least one hinged raft wave energy conversion device according to claim 1 (Please see the rejection of claim 1 above) and including a power take off system to generate electricity from the action of the device in response to wave motion; and locating the device or a plurality of devices in a body of water (¶ 58 details the energy generation of Figure 1).
Regarding claim 76, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that the first fore floating body (Please refer to the rejection of claim 1 for the detailed combination with Rohrer regarding the first fore floating body) and second aft floating body each have a sloped top surface extending in a direction away from the hinge joint (Under the broadest reasonable interpretation, the second aft body of Hammagren is body 20 seen in Figure 2, 3, and 7 where at least a portion of the sloped top surface extends below the waterline 100 when at rest per Figure 7), at least a portion of the sloped top surface being under a waterline at least when the device is in a still water rest position, wherein water on the sloped top surface of the first and second floating bodies adds to the effective mass of the first and second floating bodies (Please refer to Claim 1 above for a full discussion on how the effective mass will change with the water acting on the sloped top surfaces of first fore floating body and second aft floating body).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/106558 (Hammagren) in view of US 2015/0082785 (Rohrer) as evidenced by US 2014/0097617 (John) in view of US 2014/0097617 (John).
Regarding claim 12, Hammagren’s modified teachings are described above in claim 1 where the combination of Hammagren and Rohrer would further disclose that the sloped top surface of said at least one of the first fore floating body or the second aft floating body is a top surface thereof (Broadest reasonable interpretation of top surface with 5 of Rohrer facing upward).
Hammagren is silent with respect to the top surface comprising wall features on either side of the sloped top surface and extending in a direction aligned with the direction of wave propagation and projecting upwardly from the sloped top surface.
However, John teaches a wave energy collecting device that discloses a top surface (Figure 13, surface 40 being equivalent to 5 of Rohrer) that features the top surface comprising wall features on either side of the sloped top surface and extending in a direction aligned with the direction of wave propagation and projecting upwardly from the sloped top surface (Walls 41 in Figure 13 of John per ¶ 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sloped top surface of Hammagren per Rohrer with the wall features of John to further focus the wave energy allowing for better energy collection.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/106558 (Hammagren) in view of US 2015/0082785 (Rohrer) as evidenced by US 2014/0097617 (John) in view of US 5619943 (Kieronski hereinafter) as evidenced by US 2014/0042749 (Siegel hereinafter).
Regarding claim 22, Hammagren’s modified teachings are described above in claim 21 but are silent with respect to the distal end of the wave flow-resisting portion comprises a hydrodynamic fairing.
However, Kieronski teaches an open water vehicle with water interacting portions that discloses a hydrodynamic fairing (Fairing 203 seen in Figure 1). Siegel is being included as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet end of the wave flow resisting body of Hammagren per Rohrer with a hydrodynamic fairing to reduce turbulence.
Regarding claim 23, Hammagren’s modified teachings are described above in claim 22 where the combination of Hammagren, Rohrer, and Kieronski per Siegel would further disclose that the hydrodynamic fairing comprises a curved hydrodynamic surface configured to inhibit the generation of turbulent water flow from received incoming waves (Figure 1, fairings 203 of Kieronski per the evidence of Siegel).
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/106558 (Hammagren) in view of US 2015/0082785 (Rohrer) as evidenced by US 2014/0097617 (John) and further in view of US 8008792 (Gray hereinafter).
Regarding claim 28, Hammagren’s modified teachings are described above in claim 27 but are silent with respect to the first and second floating bodies have dissimilar resonant frequencies in flex about the hinge joint.
However, Gray teaches a wave energy generating device (Column 2 Lines 12-16) that discloses adjusting the length of fore and aft floats (Column 4 Lines 23-30 detail auto lengthening mechanisms 15 to adjust the float length from the axis) such that a change in flex length from the axis would result in to the first and second floating bodies have dissimilar resonant frequencies in flex about the hinge joint.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arms of Hammagren with the auto adjusting arms of Gray to allow for remote adjustment of the wave energy-generating device.
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/106558 (Hammagren) in view of US 2015/0082785 (Rohrer) as evidenced by US 2014/0097617 (John) and further in view of US 2012/0087732 (Gray hereinafter).
Regarding claim 75, Hammagren’s modified teachings are described above in claim 1 but are silent with respect to the first fore floating body and the second aft floating body are directly connected to each other by a hinge joint. 
However, Gray teaches a wave energy conversion device that discloses a first fore floating body (Figure 1, Body 1 on the right) and a second aft floating body (Figure 1, Body 1 on the left) are directly connected to each other by a hinge joint (Hinge at 10 shown in Figure 1). The resultant combination would allow for the two floating bodies of Hammagren to be directly connected to each other without the intermediate body between them.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection and structure of Hammagren with the direct connection of Gray to minimize the components required for the wave energy harnessing system of Hammagren to operate therefore making the construction simpler. 
Claims 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0087732 (Gray) in view of US 2015/0082785 (Rohrer) as evidenced by US 2014/0097617 (John).
Regarding claim 77, Gray teaches a hinged raft wave energy conversion device (Figure 1 with ¶ 7 and 17) that discloses  a first fore floating body (Figure 1, Body 1 on the right); and a second aft floating body (Figure 1, Body 1 on the left); wherein the first and second floating bodies are connected by a hinge joint for rotation of the first and second floating bodies relative to each other, in use, about an axis parallel to the still water surface and transverse to a direction of wave propagation (Figure 1 shows the hinge at 10 per ¶ 19); wherein the first and second floating bodies extend away from the hinge joint in opposite directions such that the 
Gray is silent with respect to at least a portion of the sloped top surface being under a waterline at least when the device is in a still water rest position, wherein water on the sloped top surface of the at least one of the first fore or second aft floating body adds to the effective mass of the at least one of the first fore or second aft floating body.
However, Rohrer teaches a wave energy converter device (¶ 2) that discloses a leading floating body with at least a portion of the sloped top surface being under a waterline at least when the device is in a still water rest position (Leading body 4 where the top portion of the extension 5 is seen as the sloped top surface; Figure 8 shows the waterline 18 with the top of 5 residing below it), wherein water on the sloped top surface of the at least one of the first or second floating bodies adds to the effective mass of the at least one of the first or second floating bodies (¶ 74 details a shoaling plane here the water above the plane 5 adds to the effective weight via drag forces). It should be noted that in an earlier filing by the same inventor (evidentiary John reference), they disclose that a shoaling plane will allow for the effective mass of the water to be added to the float per ¶ 55. Furthermore, the systems shown by Gray and Rohrer can be simplified to a spring system from a physics standpoint and weight is one of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fore float of Gray with the fore float design of Rohrer to increase the surface area to allow more of the wave energy to be imparted into the floating body.
Regarding claim 78, Gray’s modified teachings are described above in claim 77 where Gray further discloses that no ballast is connected to the hinged raft wave energy conversion device below the hinge joint (Evident from Figure 1 of Gray). 

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive.
Argument A: The argument that the combination of Hammagren and Rohrer (per John) fails to disclose a wave energy conversion device has been reviewed and found to not be perasusive. Hammagren in their Abstract explicitly calls out their device converting wave energy and Rohrer does as well in their Abstract. Applicant has stressed the use of “hinged” however Hammagren utilizes the hinge at 26 for rotation as the waves roll through the floating bodies. Applicant appears to be relying on the use of “hinged raft energy conversion device” in the abstract of Claim 1 as structural language however no weight has been given to this language requiring specific structure. The provide art of Hammagren and Rohrer feature wave energy conversion devices that featuring hinging motions. For at least this reason, Applicant’s arguments in Section A are not found to be persuasive. 
Argument B: In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be 
Arguments C and D: Applicant has argued that the combination of Hammagren and Rohrer per John would not only not teach “wherein water on the sloped top surface of the at least one of the first fore or second aft floating bodies adds to the effective mass and affects the resonant frequency of the at least one of the first fore or second aft floating bodies” but would teach away from the claimed subject matter. Rohrer in ¶ 74 per John ¶ 55 clearly disclose that the water affecting the shoaling plate of Rohrer (as modifying the fore float of Hammagren) would have effective mass added to it due to the water acting on the surface of the shoaling plate. Furthermore, in a physics stand point, the system of a wave energy conversion device can be modelled as a spring where a mass is moving relative to a point and when looking for the resonant frequency of same mass on a spring the factors to consider are the spring constant and the weight of the object. When the plate of Rohrer as more water weighing down on it the effective weight and mass will increase therefore affecting the resonant frequency of the entire float compared to a scenario with less water acting on said plate. It can be seen that the combination not only teaches the claim language but clearly does not teach away either. 
Argument IV: Please refer to the new rejection of record using US 2012/0087732 (Gray as the primary reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746